Citation Nr: 0319557	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The appellant served on active duty for training from April 
17 to July 28, 1977, and on active duty in the regular 
component of the United States Army from October 31 to 
December 6, 1979.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied a claim of entitlement to 
service connection for a schizoaffective disorder.  

When this matter was before the Board in October 1998, it was 
remanded to the RO for additional development.  Following the 
requested development to the extent feasible, the RO 
continued its denial of the claimed benefit.  Although the 
Board in August 2002 attempted to obtain records of the 
veteran's treatment for mental problems at Keesler Air Force 
Base Hospital in August 1979, the records custodian 
subsequently advised the Board that Keesler had no records 
regarding the appellant.  


REMAND

The service medical records for the appellant's 1977 period 
of active duty for training and private medical reports dated 
from February 1978 to July 1979 are devoid of complaints or 
findings referable to psychiatric disability.  However, a 
service medical record entry dated August 7, 1979, indicates 
that while the appellant was "on active duty for training at 
Camp Shelby," she was referred by her unit for evaluation.  
It was reported that she was exhibiting unusual behavior that 
she indicated "is related to [a] possible cocaine experiment 
prior to leaving for Camp Shelby on 28 July 79."  It was 
also reported that she "may have been abused by one or more 
males from her company" and that she expressed paranoid 
ideas on Monday, August 6, while discussing the sexual 
incidents with the chaplain.  On examination, the appellant 
showed "confusion in time orientation as to [the] day of 
which and length of time at Camp Shelby."  She was unable to 
repeat four numbers in sequence backward.  She showed a 
euphoric mood problem with evidence of a thought disorder.  
She expressed fear of "white people eyes" and their effect 
on her health.  She appeared agitated.  The appellant was to 
be hospitalized for evaluation.  The diagnosis was acute 
drug-induced psychosis with cocaine injection as a possible 
cause.  

It appears that the appellant was then hospitalized at 
Keesler Air Force Base Hospital until August 9, 1979.  She 
was seen on that date upon her return from Keesler.  At 5:15 
p.m., she appeared to be confused.  By 5:30 p.m., she was 
alert and aware and was sent back to duty.  Within an hour 
thereafter, she was admitted for domiciliary observation, and 
it was observed that she was confused and complained of 
stomach cramps.  She was placed in a bed with several members 
of her unit at her bedside, and was then thought to be alert 
and oriented.  On August 10, she was ordered to remain in 
Quarters until transportation to her home station was 
available.  

The record shows that she was hospitalized at a service 
hospital about a week after reporting for active duty in the 
Regular Army on October 31, 1979, and that she was separated 
from service on December 6, 1979, after a Medical Evaluation 
Board found her unfit to perform the duties of basic training 
due to paranoid schizophrenia.  The proceedings of the 
Medical Evaluation Board in November 1979 found that the 
diagnosed psychosis preexisted service and was not aggravated 
by service.  The finding that the psychosis preexisted 
service appears to have been predicated on her 
hospitalization at an Air Force hospital prior to her 
reporting for active duty on October 31, 1979.  

The appellant's examination for enlistment on August 21, 
1979, revealed a normal psychiatric status.  She gave a 
history of having been hospitalized for three days at Keesler 
Air Force Base for observation for confusion.  Although 
attempts to obtain a report of that hospitalization have so 
far been unavailing, the Board notes that a request for the 
hospital inpatient record does not appear to have been made 
to the National Personnel Records Center, nor has any request 
for relevant information been made to the Reserve unit with 
which she was serving at the time she was hospitalized at 
Keesler.  

Further efforts should also be undertaken to establish the 
appellant's dates of training in the summer of 1979 and 
whether the training was indeed active duty for training.  
The record shows that in early August 1979, the appellant was 
serving as a Specialist Four with the 1014th Supply & Service 
Company (DS), 789 Waddell St., Athens, GA  30606.  An 
Internet search discloses that the successor unit appears to 
be the 1014th Quartermaster Company and that the unit 
performed annual training (AT) at Camp Shelby, Mississippi, 
in 1979.  Both the unit and the U. S. Army Reserve Personnel 
Center should be contacted for the purpose of obtaining 
pertinent records.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
requested to provide any available 
hospital records for inpatient treatment 
rendered the appellant at Keesler Air 
Force Base Hospital, Biloxi, Mississippi, 
in August 1979.  The RO should advise the 
NPRC that the appellant was then serving 
as a Specialist 4 (SP4) in the United 
States Army Reserve and that her service 
number was also her Social Security 
Account Number:  [redacted].  

2.  The RO should also contact the U. S. 
Army Reserve Personnel Center, ATTN:  
ARPC-VS, St. Louis, Missouri  63132-5200, 
and request that a complete copy of any 
service personnel and service medical 
records be provided that specifically 
pertain to the appellant's participation 
in a period of Annual Training at Camp 
Shelby, Mississippi, in July and August 
1979 (the timeframe being approximately 
from July 28 to August 10, 1979), when 
the appellant was serving with the 1014th 
Supply & Service Company (DS), which was 
headquartered at Athens, Georgia.  

3.  If no pertinent records are available 
from the U. S. Army Reserve Personnel 
Center, the RO should contact the 
Commanding Officer, 1014th Quartermaster 
Company, Athens, Georgia, and request 
that that unit provide any service 
personnel and service medical records in 
its possession pertaining to the 
appellant's service with the unit when it 
was performing Annual Training at Camp 
Shelby, Mississippi, in July and August 
1979 and was known as the 1014th Sup & 
Svc Co. (DS), headquartered at 789 
Waddell St., Athens, GA  30606.  

4.  After undertaking any further 
indicated development, the RO should 
readjudicate the issue on appeal, taking 
into account the presumption of soundness 
as it may be deemed to apply to this case.  
See VAOPGCPREC 3-2003 (July 16, 2003); 
38 U.S.C.A. §§ 1111, 1137 (West 2002).  If 
the determination remains unfavorable to 
the veteran, she and her representative 
should be provided with a supplemental 
statement of the case and given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  However, the appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



